DETAILED ACTION
This Office Action incorporates an Examiner's Amendment, a Rejoinder, and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 5/04/2022 has been entered and made of record.

The Applicant has canceled claim(s) 2-3.
The application has pending claim(s) 1 and 4-22 (withdrawn claims 4-11 are withdrawn from further consideration).

In response to the amendments filed on 5/04/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see pages 6-7, filed 5/04/2022, with respect to the pending amended claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Tanezaki (Reg. No. 40,196) on 5/12/2022.
	The application has been amended as follows:
	For claim 4 on page 2 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 5 on page 2 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 6 on page 2 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 7 on page 2 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 8 on page 2 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 9 on page 3 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 10 on page 3 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.

	For claim 11 on page 3 of Applicant’s Amendment after Non-Final dated 5/04/2022:
	1.  Please replace -- includes -- at line 2 with “further includes”.










Election/Restrictions [Rejoinder]
Claims 1 and 4-22 are allowable. The restriction requirement among inventions I II, and III, as set forth in the Office action mailed on 2/04/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/04/2022 is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-22 (now renumbered as 1-20, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: extracting, from the digital image, one or more features characterizing the plurality of islands in relation to the reference point and including a size distribution of the plurality of islands, the size distribution comprises a distribution of sizes of inscribed or circumscribed circles of the plurality of islands; and comparing the one or more features to a database of extracted features stored in association with known animals to identify the animal.
Similarly, independent claims 17 (now renumbered as claim 15, for issue) and 18 (now renumbered as claim 16, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Kumar et al (“Cattle Recognition: A New Frontier in Visual Animal Biometrics Research” – ResearchGate – May 2019, pages 1-21, as applied in previous Office Action) discloses performing a similarity matching phase using a query SIFT feature descriptor and the SIFT descriptors in the cattle muzzle database.  However, Kumar does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 12, 2022